Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant ¨ Check the appropriate box: þ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6 (e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to Rule 14a-12 INNKEEPERS USA TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ¨ No fee required þ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: Common shares of beneficial interest, par value $0.01 per share. 2. Aggregate number of securities to which transaction applies: 49,032,746 common shares (including280,862 restricted common shares granted under ourbenefit plans, 323,500 common shares underlying options to purchase common shares, 237,500 common shares underlying stock performance awards and 665,981 common shares reserved for issuance upon exchange of common limited partnership units in one of our subsidiaries). 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined based upon the sum of (A) 48,709,246 common shares multiplied by $17.75 per share, and (B) options to purchase 323,500 common shares multiplied by $7.3334 (which is the difference between $17.75 and $10.4166, the weighted average exercise price per share of each option). In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by calculating a fee of $107 per $1,000,000 of the aggregate value of the transaction. This calculation assumes that all of the common limited partnership units are exchanged for cash consideration. 4. Proposed maximum aggregate value of transaction: $866,961,471. 5. Total fee paid: $92,765. ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: [Innkeepers Logo and Address] Dear Shareholder:[], 2007 You are cordially invited to attend a special meeting of the common shareholders of Innkeepers USA Trust to be held [], 2007 at [] local time. The special meeting will take place at []. At the special meeting, we will ask holders of our common shares of beneficial interest, par value $0.01 per share, to approve the merger of Innkeepers USA Trust with and into Grand Prix Acquisition Trust, a wholly-owned subsidiary of Grand Prix Holdings LLC, pursuant to the Agreement and Plan of Merger, dated as of April 15, 2007, by and among Grand Prix Holdings LLC, Grand Prix Acquisition Trust, Innkeepers USA Trust, Innkeepers USA Limited Partnership and Innkeepers Financial Corporation, the merger agreement and the other transactions contemplated by the merger agreement. If the merger is completed, each holder of our common shares will be entitled to receive merger consideration equal to $17.75 in cash, without interest and less any applicable withholding tax, for each outstanding common share held on the effective date of the merger. After careful consideration, our board of trustees approved the merger, the merger agreement and the other transactions contemplated by the merger agreement and declared the merger fair to, advisable and in the best interests of Innkeepers USA Trust and our shareholders. Accordingly, our board of trustees recommends that our common shareholders vote FOR the approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. In arriving at its recommendation, our board of trustees considered a number of factors which are described in the accompanying proxy statement. Your vote is very important, regardless of the number of common shares you own. We cannot complete the merger unless the merger, the merger agreement and the other transactions contemplated by the merger agreement are approved by the affirmative vote of the holders of a majority of our outstanding common shares. The failure of any common shareholder to vote on the proposal to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement will have the same effect as a vote against the approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. The attached proxy statement provides you with detailed information about the special meeting, the merger agreement and the merger. A copy of the merger agreement is attached as Exhibit A to the proxy statement. We encourage you to read the entire proxy statement and the merger agreement carefully. You may also obtain more information about Innkeepers from documents we have filed with the Securities and Exchange Commission. Whether or not you plan to attend the special meeting, please complete, date, sign and return, as promptly as possible, the enclosed proxy card in the accompanying reply envelope, or authorize your proxy by telephone or the Internet. If you have Internet access, we encourage you to authorize your proxy via the Internet. If you attend the special meeting and vote in person, your vote by ballot will revoke any proxy previously submitted. Thank you in advance for your cooperation and continued support. Sincerely, /s/ [] [Name] [Title] Neither the Securities and Exchange Commission nor any state securities regulatory agency has approved or disapproved the merger, passed upon the merits or fairness of the merger or passed upon the adequacy or accuracy of the disclosure in this document. Any representation to the contrary is a criminal offense. This proxy statement is dated [], 2007, and is first being mailed, along with the attached proxy card, to shareholders on or about [], 2007. INNKEEPERS USA TRUST 340 Royal Poinciana Way, Suite 306 Palm Beach, Florida 33480 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [], 2007 NOTICE IS HEREBY GIVEN that a special meeting of common shareholders of Innkeepers USA Trust, a Maryland real estate investment trust, will be held on [], 2007 at [] local time. The meeting will take place at [], for the purpose of considering and voting upon the following proposals: 1. A proposal to approve the merger of Innkeepers USA Trust with and into Grand Prix Acquisition Trust, a wholly-owned subsidiary of Grand Prix Holdings LLC, pursuant to the Agreement and Plan of Merger, dated as of April 15, 2007, by and among Grand Prix Holdings LLC, Grand Prix Acquisition Trust, Innkeepers USA Trust, Innkeepers USA Limited Partnership and Innkeepers Financial Corporation (the merger agreement), the merger agreement and the other transactions contemplated by the merger agreement, as more fully described in the enclosed proxy statement; and 2. Any adjournments or postponements of the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies. The record date for determining shareholders entitled to notice of, and to vote at, the special meeting or any postponements or adjournments of the special meeting is the close of business on [], 2007. Only holders of record of our common shares of beneficial interest on the record date are entitled to vote at the special meeting or any postponements or adjournments of the special meeting. If we have not received sufficient proxies to constitute a quorum or sufficient votes for approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement at the special meeting of common shareholders, the special meeting may be adjourned for the purpose of soliciting additional proxies. Your vote is very important regardless of the number of common shares you own. Please vote your common shares promptly. Whether or not you plan to attend the special meeting, we request that you cast your vote by completing and signing the enclosed proxy card and returning it as promptly as possible. Instructions for voting are found in the proxy statement and on the enclosed proxy card. If you have any questions or need assistance voting your common shares, please call our proxy solicitor, MacKenzie Partners, Inc., at (212) 929-5500 (call collect) or (800) 322-2885 (toll free). By Order of the Board of Trustees /s/ Mark A. Murphy Mark A. Murphy General Counsel and Secretary [], 2007 TABLE OF CONTENTS SUMMARY TERM SHEET 1 QUESTIONS AND ANSWERS ABOUT THE MERGER 11 FORWARD-LOOKING STATEMENTS 16 SPECIAL MEETING 18 PROPOSAL NO. 1: APPROVAL OF THE MERGER, THE MERGER AGREEMENT AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT 20 THE PARTIES 20 Innkeepers USA Trust 20 Innkeepers USA Limited Partnership and Innkeepers Financial Corporation 20 Grand Prix Holdings LLC and Grand Prix Acquisition Trust 20 THE MERGER 20 The Merger of Innkeepers USA Trust into Grand Prix Acquisition Trust 20 Merger Vote Requirement 21 Background of the Merger 21 Recommendation of Our Board of Trustees 24 Reasons for the Merger 24 Opinion of Lehman Brothers Inc 27 Opinion of UBS Securities LLC 32 Projected Financial Information 37 Financing of the Merger 38 Limited Guarantee 40 No Specific Performance 40 Amendment of the Limited Partnership Agreement of the Partnership 41 No Dissenters Rights 41 Delisting and Deregistration of Our Common Shares and Series C Preferred Shares 41 Legal Proceedings 41 Interests of Our Trustees and Executive Officers in the Merger 41 Conduct of the Company in the Event the Merger Is Not Consummated 44 THE MERGER AGREEMENT 44 The Merger 44 Merger Consideration to be Received by Holders of Our Common Shares 44 Treatment of Share Options, Restricted Shares and Performance Share Awards 45 Treatment of Units in the Partnership 45 Series C Preferred Shares 46 Payment Procedures 47 Representations and Warranties of the Company, the Partnership and Innkeepers Financial 47 Representations and Warranties of Grand Prix Holdings and Merger Entity to the Merger Agreement 49 Covenants Regarding Conduct of Our Business 49 Other Covenants 54 No Solicitation 56 Recommendation Withdrawal/Termination in Connection with a Superior Proposal 57 Conditions to the Merger 59 Termination 60 Break-up Fees and Expenses 61 Amendment of the Merger Agreement 63 Indemnification; Trustee, Director and Officer Insurance 63 Definition of Material Adverse Effect 64 Regulatory Approvals 64 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 64 Consequences to Us of the Merger 65 Consequences to U.S. Shareholders 65 Consequences to Non-U.S. Shareholders 66 Consequences to Holders of Our Series C Preferred Shares 67 PROPOSAL NO. 2: ADJOURNMENT OF THE SPECIAL MEETING 68 The Adjournment Proposal 68 Vote Required and Board Recommendation 68 MARKET PRICE AND DIVIDEND DATA 68 PRINCIPAL AND MANAGEMENT SHAREHOLDERS OF THE COMPANY 69 OTHER MATTERS 71 SHAREHOLDER PROPOSALS 71 HOUSEHOLDING OF PROXY STATEMENT 71 WHERE YOU CAN FIND ADDITIONAL INFORMATION 72 Exhibit A  Agreement and Plan of Merger Exhibit B  Opinion of Lehman Brothers Inc. Exhibit C  Opinion of UBS Securities LLC ii INNKEEPERS USA TRUST 340 Royal Poinciana Way, Suite 306 Palm Beach, Florida 33480 PROXY STATEMENT SUMMARY TERM SHEET The following summary highlights selected information in this proxy statement and may not contain all the information that may be important to you. Accordingly, we encourage you to read carefully this entire proxy statement, its exhibits and the documents referred to or incorporated by reference in this proxy statement. Each item in this summary includes a page reference directing you to a more complete description of that topic. See Where You Can Find More Information beginning on page []. The Special Meeting  See page [] This proxy statement is being furnished to holders of our common shares of beneficial interest, which we refer to in this proxy statement as common shares, for use at the special meeting, and at any adjournments or postponements of that meeting, in connection with the approval of the merger, the Agreement and Plan of Merger, dated as of April 15, 2007 (referred to in this proxy statement as the merger agreement) and the other transactions contemplated by the merger agreement, as more fully described in this proxy statement, and the approval of any adjournments or postponements of the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies. The special meeting will be held on [], 2007 at [] local time, at []. Parties to the Merger  See page [] Innkeepers USA Trust  Innkeepers USA Trust (referred to in this proxy statement as we, us, our, Innkeepers or the Company) is a self-administered and self-managed real estate investment trust, or REIT, organized under Maryland law in 1994. At December 31, 2006, we owned 75 hotels with an aggregate of 9,904 rooms/suites through our partnership interests in Innkeepers USA Limited Partnership, and a 49% interest in one hotel with 355 rooms in an unconsolidated entity. We have a series of indirect, wholly-owned taxable REIT subsidiaries that lease the hotels from Innkeepers USA Limited Partnership and other of our subsidiaries. Our primary focus is acquiring or developing premium-branded upscale extended-stay, mid-priced limited service, and select-service hotels, the core of our portfolio; selected all-suite, or full-service hotels; and turn-around opportunities for hotels that operate under or can be converted to the industrys leading brands. We are listed on the New York Stock Exchange (the NYSE) under the symbol KPA. Our headquarters is located at 340 Royal Poinciana Way, Suite 306, Palm Beach, Florida 33480, and our telephone number is (561) 835-1800. Innkeepers USA Limited Partnership  Innkeepers USA Limited Partnership is the entity through which we conduct substantially all of our business and own, either directly or indirectly through subsidiaries, substantially all of our assets. As of the date of this proxy statement, our wholly-owned subsidiary, Innkeepers Financial Corporation, is the general partner of, and owns an approximate 98.6% partnership interest in, the Partnership. Innkeepers USA Limited Partnership is referred to in this proxy statement as the Partnership. Innkeepers Financial Corporation  Innkeepers Financial Corporation is the entity through which we own a 98.6% interest in the Partnership. Innkeepers Financial Corporation is referred to in this proxy statement as Innkeepers Financial. Grand Prix Holdings LLC  Grand Prix Holdings LLC is a recently formed Delaware limited liability company that is controlled by Apollo Investment Corporation. Grand Prix Holdings LLC is the sole shareholder of Grand Prix Acquisition Trust. Grand Prix Holdings LLC is referred to in this proxy statement as Grand Prix Holdings. Apollo Investment Corporation is referred to in this proxy statement as Apollo. Apollo is a closed-end investment company that has elected to be treated as a business development company under the Investment Company Act of 1940. Apollos investment portfolio is principally in middle-market private companies. Apollo invests primarily in mezzanine loans and senior secured loans in furtherance of its business plan and also invests in the equity of portfolio companies. Apollo is managed by Apollo Investment Management, L.P., an affiliate of Apollo Management, L.P., a leading private equity investor. Grand Prix Acquisition Trust  Grand Prix Acquisition Trust is a recently formed Maryland real estate investment trust and the entity into which we will merge pursuant to the terms of the merger agreement, with Grand Prix Acquisition Trust as the surviving entity. Grand Prix Acquisition Trust is referred to in this proxy statement as Merger Entity. The Merger  See page [] At the special meeting, our common shareholders will be asked to approve our merger with and into Merger Entity, with Merger Entity surviving the merger, pursuant to the terms of the merger agreement, the merger agreement and the other transactions contemplated by the merger agreement. We sometimes use the term surviving entity in this proxy statement to describe Merger Entity as the surviving entity following the merger. Merger Consideration to be Received by Holders of Our Common Shares  See page [] In the merger, each of our common shares that is issued and outstanding immediately prior to the effective time of the merger (other than certain common shares held by us, the Partnership, Innkeepers Financial or our wholly-owned subsidiaries) will be converted into the right to receive a cash payment of $17.75, without interest, and less any applicable withholding tax (which we refer to in this proxy statement as the merger consideration). The merger consideration is fixed and will not be adjusted based on changes in the price of our common shares. Treatment of Share Options, Restricted Shares and Performance Share Awards  See page [] In the merger, each outstanding option to purchase our common shares under our benefit plans, whether or not then vested or exercisable, will be cancelled in exchange for the right to receive a cash payment in an amount equal to the number of common shares underlying the option multiplied by the amount (if any) by which $17.75 exceeds the exercise price, without interest and less any applicable withholding taxes. In the merger, all of our restricted share awards will become fully vested and converted into the right to receive a cash payment of $17.75 per share, without interest and less any applicable withholding tax. In the merger, all performance share awards of the Company under our benefit plans will vest. Our common shares underlying stock performance awards will be automatically converted into the right to receive a cash payment of $17.75 per share, without interest and less any applicable withholding taxes. Cash performance awards will be converted into a right to receive a cash payment equal to $17.75 multiplied by the number of common shares underlying such award, less any applicable withholding taxes. Treatment of Units in the Partnership  See page [] In the merger, an eligible holder of common limited partnership units in the Partnership (other than Innkeepers Financial and Merger Entity) may, at its sole discretion, elect (i) to continue as a limited partner of the Partnership after the merger, subject to certain terms and conditions, (ii) to convert its units into the right to receive a cash amount equal to $17.75 multiplied by the number of common shares issuable upon conversion of the unit into common shares in accordance with the terms of the partnership agreement, without interest and less any applicable withholding tax, or (iii) to convert some of its units to cash and to continue as a limited partner with respect to the rest of its units. Payment Procedures  See page [] Promptly after completion of the merger, you will receive a letter of transmittal, which will include instructions describing how to exchange your common shares for the merger consideration. At that time, you must send your common share certificates with your completed letter of transmittal to the exchange agent. You should not send your common share certificates to us or anyone else until you receive these instructions. You will 2 receive the payment of the merger consideration after we receive from you a properly completed letter of transmittal together with your common share certificates. If any of your common share certificates have been lost, stolen or destroyed, the exchange agent will pay you your merger consideration upon your furnishing an affidavit as to the fact that such certificate has been lost, stolen or destroyed and, if requested by Grand Prix Holdings or the surviving entity, your posting of a bond as indemnity against any claim against such certificate. If you hold your common shares in street name, and follow the appropriate procedures, your broker or nominee will surrender your common shares in exchange for your merger consideration following completion of the merger. Dividends  See page [] We are prohibited under the merger agreement from paying regular quarterly dividends, except for the dividends for the first quarter of 2007 and dividends with respect to our 8.0% Series C Cumulative Preferred Shares (Series C Preferred shares). For further discussion regarding the prohibition on our payment of regular dividends and other restrictions of our operations under the merger agreement, please see the section captioned The Merger  The Merger of Innkeepers USA Trust into Merger Entity on page []. Conditions to the Merger  See page [] The merger is subject to the approval of holders of our common shares, as well as other customary conditions, including, among other things, the absence of a material adverse effect on us as described in the section captioned The Merger Agreement  Definition of Material Adverse Effect on page []. If holders of our common shares approve the merger, the merger agreement and the other transactions contemplated by the merger agreement and the other conditions to the merger are satisfied or waived, we will complete the merger no later than the third business day after such other conditions to closing of the merger and the other transactions contemplated by the merger agreement are satisfied or waived (but in no event before June 29, 2007 without the consent of Grand Prix Holdings and Merger Entity). For more information on the timing of the closing, see The Merger Agreement  The Merger on page []. Merger Vote Requirement; Shareholders Entitled to Vote; Vote Required  See page [] The merger agreement, the merger and the other transactions contemplated by the merger agreement must be approved by the affirmative vote of holders of at least a majority of our outstanding common shares that are entitled to vote at the special meeting. You may vote at the special meeting if you owned our common shares at the close of business on [], 2007, the record date for the special meeting. In accordance with our declaration of trust, as amended, and applicable law, holders of our Series C Preferred shares are entitled to notice but are not entitled to vote at the special meeting. On the record date, there were [] common shares outstanding and entitled to vote. You have one vote for each of our common shares that you owned on the record date. Recommendation of Our Board of Trustees  See page [] Our board of trustees recommends that holders of our common shares vote FOR the approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement and FOR the adjournment of the special meeting, if necessary or appropriate, to solicit additional proxies. At a special meeting held on April 15, 2007, our trustees determined that the merger was fair to, advisable and in the best interests of the Company and our shareholders. At that meeting, our board of trustees approved the merger and the other transactions contemplated by the merger agreement, and voted to recommend that holders of our common shares vote FOR the approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. The recommendation of our board of trustees was made after the careful evaluation of a variety of business, financial and other factors and consultation with our legal and financial advisors, which are described below under the heading Reasons for the Merger beginning on page []. 3 Reasons for the Merger  See page [] Our board of trustees considered the following factors, among others, in determining whether to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement: · Value and Form of Consideration. The price of $17.75 per share represents a premium over the historical and recent market price of our common shares, representing an approximate 8% premium over the closing price of our common shares on April 13, 2007 (the last full trading day before the public announcement of the merger) and an approximate 9% premium over the average closing price of our common shares for the 90 trading days prior to April 13, 2007. · Process Conducted. Our board of trustees considered the absence of a bid from another party or group of parties that is more desirable than the bid by Apollo and its affiliates, notwithstanding the fact that Lehman Brothers, Inc. (Lehman Brothers) on behalf of the Company, actively explored a sale of the Company between September 2005 and March 2006 and between December 2006 and March 2007. · Termination Right in the Event of a Superior Proposal. The merger agreement permits our board of trustees, under certain circumstances, to change its recommendation with regard to the merger or, subject to payment of a $17 million break-up fee, to terminate the merger agreement with Grand Prix Holdings and enter into an agreement with respect to certain proposals that are superior from a financial point of view to the merger agreement. · Favorable Market Conditions. Our board of trustees determined that the merger allows the Company to take advantage of strong demand in the real estate investment market for portfolios of lodging properties. · Our Business Prospects. Our board of trustees believes that the merger represent a more desirable alternative for our shareholders than continuing to operate as an independent public company under our current strategic business plan. · Limited Growth Platform. Our board of trustees recognizes that we are a comparatively small capitalization REIT with limited external growth opportunities. · Opinions of Lehman Brothers and UBS. Our board of trustees considered as favorable to its determination the oral opinions of Lehman Brothers and UBS Securities LLC (UBS), rendered to our board of trustees on April 15, 2007, and subsequently confirmed in writing, that, as of such date, and subject to and based on the qualifications and assumptions set forth therein, the merger consideration to be received by the holders of the Companys common shares in the merger was fair to such holders, from a financial point of view. · Payment of Reverse Break-Up Fee. Our board of trustees considered that if the merger agreement is terminated because of a failure by Grand Prix Holdings to obtain debt financing, Grand Prix Holdings must pay us a $25 million 4 financing-related reverse break-up fee and that, if the merger agreement is terminated because of an intentional breach by Grand Prix Holdings, Grand Prix Holdings must pay us a $50 million non- financing-related reverse break-up fee. · Limited Guarantee by Apollo. Apollo, a publicly-traded company, entered into a limited guarantee concurrently with the execution of the merger agreement guaranteeing the payment obligations of Grand Prix Holdings and Merger Entity up to $50 million. · Approval of Our Common Shareholders Is Required. The merger, the merger agreement and the other transactions contemplated by the merger agreement are subject to the approval of our common shareholders, and our common shareholders have the option to reject the merger, the merger agreement and the other transactions contemplated by the merger agreement. Our board of trustees also considered the following potentially negative factors, among others, in determining whether to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement: · Holders of Our Common Shares Will Not Share in the Future Growth of Our Portfolio. Our board of trustees recognized that the merger would preclude the holders of our common shares from having the opportunity to participate in the future performance of our assets and to realize any future appreciation in the value of our common shares. · Tax Consequences to Our Common Shareholders. Our board of trustees recognized that the merger is a fully taxable transaction and, as a result, holders of common shares will generally be required to pay taxes on any gain that results from their receipt of the merger consideration. · Significant Costs Involved. Our board of trustees considered the significant costs involved in connection with completing the merger and the other transactions contemplated by the merger agreement, the substantial management time and effort required to effectuate the merger and the other transactions contemplated by the merger agreement and the related disruption to our operations. · Prohibition Against Solicitation of Other Offers. The merger agreement prohibits us from initiating, soliciting, knowingly encouraging (including by way of providing information) any alternative proposals to the merger or engaging in any discussions or negotiations with respect thereto. However, the merger agreement permits our board of trustees to receive and respond to unsolicited inquiries and proposals regarding other potential transactions under certain specified circumstances. · Payment of Break-Up Fee and Reimbursement of Transaction Expenses. Our board of trustees acknowledged that if the merger agreement is terminated under certain circumstances, we must pay a $17 million break-up fee to Grand Prix Holdings, net of any expenses reimbursed in connection with a termination and that, under certain circumstances, we must reimburse Grand Prix Holdings for certain out-of-pocket expenses incurred in connection with the merger agreement up to an aggregate of $10 million. In addition, in the event of any termination of the merger 5 agreement without fault by Grand Prix Holdings, all application fees paid by Grand Prix Holdings to franchisors in respect of the Companys hotel franchise agreements will be reimbursed by the Company. · Benefits to Certain of Our Trustees and Executive Officers. Our board of trustees also considered the fact that some of our trustees and executive officers have interests in the merger and the other transactions contemplated by the merger agreement that differ from, or are in addition to (and therefore may conflict with), your interests as a shareholder. Opinions of Lehman Brothers Inc. and UBS Securities LLC  See page [] In connection with the merger, each of Lehman Brothers and UBS rendered its oral opinion to our board of trustees, subsequently confirmed in writing, as to the fairness, from a financial point of view, of the merger consideration to be received by holders of our common shares in the merger. The full text of Lehman Brothers written opinion, dated April 15, 2007, is attached to this proxy statement as Exhibit B. The full text of UBS written opinion, dated April 15, 2007, is attached to this proxy statement as Exhibit C. We encourage you to carefully read the Lehman Brothers and UBS opinions in their entirety for a description of the procedures followed, assumptions made, matters considered and limitations on the review undertaken by Lehman Brothers and UBS, respectively. The Lehman Brothers and UBS opinions were provided to our board of trustees in connection with its evaluation of the consideration to be paid in the merger, do not address any other aspect of the merger and do not constitute a recommendation to any holder of the Companys common shares as to how such shareholder should vote or act with respect to any matters relating to the merger . See The Merger Opinion of Lehman Brothers Inc. beginning on page [],The Merger  Opinion of UBS Securities LLC beginning on page [] and Exhibits B and C. Financing  See page [] Grand Prix Holdings has represented to us in the merger agreement that subject to the conditions of the financing commitments, and subject to the terms and conditions of the merger agreement, the aggregate proceeds contemplated by the financing commitments will be sufficient for Grand Prix Holdings and Merger Entity to consummate the merger and the other transactions contemplated by the merger agreement upon the terms contemplated thereby, and to pay all related fees and expenses for which Grand Prix Holdings and Merger Entity will be responsible in connection therewith. Funding of the equity and debt financing is subject to the satisfaction of the conditions set forth in the commitment letters under which the financing will be provided. See The MergerFinancing beginning on page []. The following arrangements are in place for the financing: Equity Financing. Grand Prix Holdings has received an equity commitment letter from Apollo, pursuant to which, and subject to the conditions contained therein, Apollo has agreed to contribute $200 million to Grand Prix Holdings, which will constitute the equity portion of the financing for the merger and the other transactions contemplated by the merger agreement. Debt Financing. Grand Prix Holdings and Apollo have received a debt commitment letter, dated as of April 13, 2007, from Lehman Brothers Holdings Inc. (the Lender) to provide the following, subject to the conditions set forth therein: · to one or more subsidiaries owned and controlled, directly or indirectly, by Grand Prix Holdings, mortgage loan financing consisting of two components: a floating rate component in the amount up to $315,067,681, and a fixed rate component in the amount up to $871,590,734), which amounts are subject to reduction in connection with the origination by the Lender of any portion of the term loan facility described below, for the purpose of financing the merger and the other transactions contemplated by the merger agreement, repaying certain existing indebtedness of the Company and its subsidiaries, paying fees and expenses incurred in connection with the merger and the other transactions contemplated by the merger agreement and for providing ongoing working capital and for other general corporate purposes of the surviving entity 6 and its subsidiaries. At the Lenders discretion a portion of the mortgage loan financing may be structured as mezzanine debt financing; · to one or more subsidiaries owned and controlled, directly or indirectly, by Grand Prix Holdings, up to $1,186,658,415 of a term loan facility, which amount is subject to reduction by the actual amount funded by Lender under the mortgage loan financing or mezzanine debt financing described above, secured by a first mortgage lien on the properties included in such term loan facility, for the purpose of financing the merger and the other transactions contemplated by the merger agreement and paying fees and expenses incurred in connection therewith; and · to a subsidiary owned and controlled, directly or indirectly by Grand Prix Holdings up to $21,300,000 for the purpose of financing the merger and the other transactions contemplated by the merger agreement and paying fees and expenses incurred in connection therewith. Limited Guarantee  See page [] Concurrently with the execution of the merger agreement, Apollo delivered to us a limited guarantee, pursuant to which, among other things, Apollo is providing us with a limited guarantee of the payment and performance of Grand Prix Holdings payment obligation with respect to the financing-related reverse break-up fee, the non-financing-related reverse break-up fee and Grand Prix Holdings other payment obligations in connection with a termination of the merger agreement, up to a maximum amount of $50 million. The limited guarantee is our and our affiliates sole and exclusive recourse against Apollo in respect of any liabilities or obligations arising under, or in connection with, the merger agreement or the transactions contemplated thereby. See The Merger Limited Guarantee beginning on page []. Liability Cap  See page [] If Grand Prix Holdings and Merger Entity fail to consummate the merger, then our sole and exclusive remedy against Grand Prix Holdings, Merger Entity and Apollo and their respective representatives and affiliates for any breach, loss or damage is the termination of the merger agreement and receipt of payment of an amount up to $50 million. Interests of Our Trustees and Executive Officers in the Merger  See page [] Some of our trustees and executive officers have interests in the merger that differ from, or are in addition to (and therefore may conflict with), your interests as a shareholder. Our board of trustees was aware of these interests and considered them in approving the merger, the merger agreement and the other transactions contemplated by the merger agreement. These interests include the following: · certain of our executive officers will receive change in control payments pursuant to their existing employment agreements, severance agreements or other arrangements with the Company if their employment is terminated under specified circumstances after the merger; · certain of our executive officers and trustees hold options to purchase our common shares that will be cancelled and entitle them to additional payments at the effective time of the merger; · certain of our executive officers hold restricted shares and performance awards that may result in the issuance of our common shares or cash equivalents, as to which the restrictions will lapse and the performance objectives will be deemed achieved at the effective time of the merger and the restricted shares and performance shares will be treated in the same manner as our common shares; · our board of trustees and executive officers are entitled, under certain circumstances, to indemnification by the surviving entity; and 7 · an officer and member of our board of trustees is the sole shareholder of Innkeepers Hospitality Management Inc. (IHM), the company that manages all but one of our hotel properties, and he has entered into an agreement to sell his entire equity interest in IHM to Merger Entity in connection with the merger. Shares Owned by Our Trustees and Executive Officers  See page [] As of [], 2007, our trustees and executive officers beneficially owned [] common shares (excluding [] options exercisable within 60 days) entitled to vote at the special meeting, representing approximately []% of our total voting power outstanding on that date and approximately []% of our total voting power outstanding on that date assuming the exercise of all options exercisable within 60 days, in each case excluding any common limited partnership units in the Partnership owned by them. No Dissenters Rights  See page [] Under Maryland law, because our common shares were listed on the NYSE on the record date for determining those common shareholders entitled to notice of, and to vote at, the special meeting, appraisal or dissenters rights are not available to holders of our common shares in connection with the merger and the other transactions contemplated by the merger agreement. In addition, under Maryland law, the holders of our Series C Preferred shares do not have appraisal or dissenters rights in connection with the merger and the other transactions contemplated by the merger agreement. Delisting and Deregistration of Our Common Shares and Series C Preferred Shares  See page [] If the merger is completed, our common shares will no longer be traded on the NYSE and will be deregistered under the Securities and Exchange Act of 1934, as amended (referred to in this proxy statement as the Exchange Act). We also expect our Series C Preferred shares to be delisted from the NYSE and deregistered under the Exchange Act. As a result, we expect that we will cease to be subject to the reporting obligations under the Exchange Act. Market Price and Dividend Data  See page [] Our common shares are listed on the NYSE under the symbol KPA. On April 13, 2007, the last full trading day prior to the time of the public announcement of the merger agreement, our common shares closed at $16.45 per share. The $17.75 cash per share merger consideration represents an approximate 8% premium over the closing price of our common shares on April 13, 2007. On [], 2007, the latest practicable trading day prior to the printing of this proxy statement, our common shares closed at $[] per share. Prohibition Against Solicitation  See page [] The merger agreement restricts our ability to, among other things, initiate, solicit or knowingly encourage or engage in any discussions or negotiations with a third party regarding specified transactions involving the Company or its subsidiaries and our board of trustees ability to change or withdraw its recommendation of the merger agreement. Notwithstanding these restrictions, under certain circumstances specified in the merger agreement, we may respond to a written Acquisition Proposal or terminate the merger agreement and enter into an agreement with respect to a Superior Proposal, as each term is defined in the section entitled The Merger Agreement  No Solicitation beginning on page [], so long as we comply with the merger agreement. Our board of trustees may also change its recommendation to our shareholders with regard to the merger if it concludes in good faith, after consultation with outside counsel, that it must do so to comply with its duties to our shareholders under applicable law. 8 Termination Rights Under the Merger Agreement  See page [] The merger agreement may be terminated prior to the effective time of the merger, whether before or after the required common shareholder approval for the merger, the merger agreement and the other transactions contemplated by the merger agreement is obtained: · by mutual written consent of us and Grand Prix Holdings; · by either party, upon a breach of any representation, warranty, covenant or agreement of the other party set forth in the merger agreement, or if any representation or warranty of the other party has become untrue, in either case such that one of the related conditions to the obligations of such other party to close the merger would be incapable of being satisfied by December 28, 2007; · by either party, if any judgment, injunction, order, decree or action by any governmental entity of competent authority preventing the consummation of the merger has become final and non-appealable; · by either party, if the merger has not been consummated on or before December 28, 2007, unless the failure of the closing to occur by such date is due to the failure of the party seeking to terminate the merger agreement to perform or comply in all material respects with the covenants and agreements of such party hereto set forth in the merger agreement; · by either party, if, upon a vote at the special meeting, our common shareholders do not vote to approve the merger; · by us, at any time prior to receipt of our common shareholders approval of the merger, if our board of trustees authorizes us, subject to complying with the terms of the merger agreement as discussed in the section captioned The Merger Agreement  Recommendation Withdrawal/Termination in Connection with a Superior Proposal on page [], to enter into a binding written agreement concerning a Superior Proposal, provided that for the termination to be effective, we must pay a break-up fee of $17 million; or · by Grand Prix Holdings, if: o our board of trustees has changed its recommendation regarding the merger, the merger agreement and the other transactions contemplated by the merger agreement; o we or our board of trustees (or any committee thereof) (A) approve, adopt or recommend any Acquisition Proposal or (B) approve or recommend, or enter into, or allow us, the Partnership, Innkeepers Financial or any of our subsidiaries to enter into, a written letter of intent, agreement in principle or definitive agreement for an Acquisition Proposal; o within five business days of a written request by Grand Prix Holdings (which request shall not be made on more then three occasions) for us to affirm our board of trustees recommendation that our common shareholders vote to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement following the date any Acquisition Proposal or any material modification thereto is first published or sent or given to our shareholders, we fail to issue a press release that reaffirms such recommendation; o we, the Partnership or Innkeepers Financial breach our obligation to call the special meeting under the merger agreement or knowingly breach any of our obligations under the no solicitation provisions of the merger agreement; o we fail to include in this proxy statement our board of trustees recommendation that our common shareholders vote to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement; or 9 o we or our board of trustees (or any committee thereof) authorizes or publicly proposes any of the above. Payment of Break-up Fees and Expenses  See page [] If we terminate the merger agreement, or the merger agreement is terminated by Grand Prix Holdings under certain circumstances, we must pay a break-up fee of $17 million to Grand Prix Holdings. Under certain circumstances related to failure of Grand Prix Holdings to obtain financing for the transaction, Grand Prix Holdings must pay us a financing-related reverse break-up fee of $25 million, and under certain circumstances related to the intentional breach of the merger agreement by Grand Prix Holdings or Merger Entity, Grand Prix Holdings must pay us a non-financing-related reverse break-up fee of $50 million. We have agreed to reimburse Grand Prix Holdings reasonable and documented expenses incurred in connection with the merger agreement, up to a limit of $10 million, if the merger agreement is terminated because our common shareholders fail to approve the transaction or under certain circumstances related to our breach of the merger agreement. In addition, in the event of any termination of the merger agreement without fault by Grand Prix Holdings, all application fees paid by Grand Prix Holdings to franchisors in respect of the Companys hotel franchise agreements will be reimbursed by the Company. Material Federal Income Tax Consequences of the Merger  See page [] The receipt of the merger consideration in exchange for your common shares will be a fully taxable transaction for federal income tax purposes. If you are a U.S. taxpayer, for federal income tax purposes your receipt of the merger consideration will be treated as a taxable sale of our common shares held by you. In general, on each of our common shares owned by you, you will recognize gain or loss as a result of your receipt of the merger consideration equal to the difference between (i) the merger consideration per share of our common shares exchanged in the merger and (ii) your adjusted tax basis in that share. In addition, because the merger may be a taxable transaction to non-U.S. shareholders, we intend to withhold a portion of the merger consideration that is payable to non-U.S. shareholders and, under certain circumstances, we may be required to withhold a portion of the merger consideration of U.S. shareholders under applicable tax laws. A non-U.S. shareholder is urged to consider selling his, her or its common shares prior to the merger in order to be subject to generally more favorable provisions that govern the federal income tax consequences of a sale of REIT shares rather than the generally less favorable provisions that apply to distributions by REITs. Your tax consequences will depend on your particular situation. You are urged to consult your own tax advisor for a full understanding of the tax consequences of the merger and the other transactions contemplated by the merger agreement to you. Regulatory Approvals  See page [] No material federal or state regulatory approvals are required to be obtained by us or the other parties to the merger agreement in connection with the merger. Who Can Answer Other Questions  See page [] We have selected MacKenzie Partners, Inc. as our proxy solicitor. If you have further questions, require assistance voting your common shares or need additional copies of proxy materials, you may contact our proxy solicitor at 1-800-322-2885 (toll free) or by email at proxy@mackenziepartners.com. Banks and brokers should call collect at 212-929-5500. 10 QUESTIONS AND ANSWERS ABOUT THE MERGER Q. What am I being asked to vote on? A: Holders of our common shares are being asked to vote to approve the merger of Innkeepers USA Trust with and into Grand Prix Acquisition Trust, the merger agreement and the other transactions contemplated by the merger agreement. Holders of our common shares are also being asked to approve any adjournments or postponements of the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies. Q. Who is entitled to notice of, and to vote at, the special meeting? A: We have set the close of business on [], 2007 for determining those common shareholders of record who are entitled to notice of, and to vote at, the special meeting. In accordance with our declaration of trust, as amended, and applicable law, holders of our Series C Preferred shares are entitled to notice of, but are not entitled to vote, at the special meeting. Q. When and where is the special meeting? A: The special meeting of our common shareholders will be held on [], 2007 at [] local time. The special meeting will take place at []. Q. How many common shareholders have to be present at the meeting in order to conduct a vote? A: The presence at the special meeting, in person or by proxy, of the holders of a majority of the aggregate number of our common shares outstanding and entitled to vote on the record date will constitute a quorum, allowing us to conduct the business of the special meeting. If you fail to authorize a proxy by mail, telephone or the Internet, fail to vote at the special meeting or fail to instruct your broker or nominee how to vote, your common shares will not be counted for purposes of determining whether a quorum exists at the special meeting. However, common shares represented by proxies reflecting abstentions and properly executed broker non-votes will be counted for purposes of determining whether a quorum exists at the special meeting, but will have the effect of votes against the approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. If we have not received sufficient proxies to constitute a quorum or sufficient votes for approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement at the special meeting of our common shareholders, the special meeting may be adjourned for the purpose of soliciting additional proxies. As of the record date, we had [] issued and outstanding common shares. Q. What vote is required to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement? A: Approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement requires the affirmative vote of holders of our outstanding common shares entitled to cast a majority of the votes that are entitled to be cast on the matter at the special meeting. Thus, every vote is important. We urge you, at your earliest convenience, to complete, execute and return the enclosed proxy card or authorize a proxy by using the Internet or by calling the toll-free number on the proxy card to assure the representation of your common shares at the special meeting. The merger, the merger agreement and the other transactions contemplated by the merger agreement do not require the approval of any holders of limited partner units in the Partnership (other than from Innkeepers Financial in its capacity as general partner of the Partnership), or the approval of any holders of our Series C Preferred shares. 11 Q. What vote is required to approve the proposal to adjourn the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies? A: The proposal to adjourn the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies requires the affirmative vote of a majority of our outstanding common shares present or represented by proxy at the special meeting and entitled to vote on the matter. Q. Have any shareholders already agreed to approve the merger? A: No. There are no agreements between Grand Prix Holdings or any of its affiliates and any of our shareholders in which any of our shareholders has agreed to vote in favor of approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. Q. What is the premium to the market price of our common shares offered in the merger? A: The $17.75 cash per share merger consideration represents an approximate 8% premium over the closing price of our common shares on April 13, 2007, the last full trading day prior to the public announcement of the signing of the merger agreement, and an approximate 9% premium over the average closing price of our common shares for the 90 trading days prior to April 13, 2007. Q. When do you expect to complete the merger? A: A special meeting of our common shareholders is scheduled to be held on [], 2007 pursuant to the terms of the merger agreement for purposes of the consideration and approval of the merger, the merger agreement and the other transactions contemplated by the merger agreement. Because a vote of our common shareholders is only one of the conditions to the completion of the merger and the other transactions contemplated by the merger agreement, we can give you no assurance as to when or whether the merger will occur, but we expect to close the merger in the second quarter of 2007 and no later than the third business day after such other conditions to closing of the merger and the other transactions contemplated by the merger agreement are satisfied or waived (but in no event before June 29, 2007 without the consent of Grand Prix Holdings and Merger Entity). For more information, see The Merger Agreement  Conditions to the Merger on page []. Q. What rights do I have if I oppose the merger? A: You can vote against the merger by indicating a vote against the proposal on your proxy card and signing and mailing your proxy card, by instructing a proxy to vote against the merger via the Internet or by calling the toll-free number on the proxy card or by voting against the merger in person at the special meeting. You are not, however, entitled to dissenters or appraisal rights under Maryland law in connection with the merger and the other transactions contemplated by the merger agreement. Q. What happens if I sell my common shares before the special meeting? A: The record date for the special meeting, the close of business on [], 2007, is earlier than the date of the special meeting. If you held your common shares on the record date but transferred them prior to the effective time of the merger, you will retain your right to vote at the special meeting, but not the right to receive the merger consideration. The right to receive the merger consideration will pass to the person who owns your common shares at the effective time of the merger. Q. How do I vote? A: If you complete and properly sign the proxy card attached to this proxy statement and return it to us prior to the special meeting, or if you properly authorize a proxy by phone or the Internet, your common shares will be voted as you direct. If you are the holder of record of our common shares and attend the special meeting, you may deliver your completed proxy card or vote in person. Street name shareholders (who hold their shares 12 through a broker or other nominee) who wish to vote at the special meeting will need to obtain a proxy form from the institution that holds their common shares. If you sign and return your proxy card and fail to indicate your vote on your proxy, your common shares will be voted FOR the merger, the merger agreement and the other transactions contemplated by them merger agreement and FOR the proposal to adjourn the special meeting, if necessary or appropriate, for the purpose of soliciting additional proxies. The effect of your action will be the same as a vote against the merger agreement, the merger and the other transactions contemplated by the merger agreement, if you: · fail to: · return your proxy card; · authorize a proxy by using the Internet or a toll-free telephone number; or · vote in person at the special meeting; · mark your proxy card abstain; or · fail to instruct your broker or nominee how to vote your common shares. Q. If my common shares are held for me by my broker, will my broker vote my common shares for me? A: If you hold your common shares in street name through a broker or other nominee, your broker or nominee will not vote your common shares unless you provide instructions on how to vote. You should instruct your broker or nominee how to vote your common shares by following the directions your broker or nominee will provide to you. If you do not provide instructions to your broker or nominee, your common shares will not be voted and this will have the same effect as a vote against the proposal to approve the merger, the merger agreement and the other transactions contemplated by the merger agreement. Q. May I change my vote after I have mailed my signed proxy card or authorized a proxy by telephone or on the Internet? A: Yes. You may change your vote by delivering to our Secretary, before the special meeting, a later dated, signed proxy card or a written revocation of your proxy, by using the toll-free telephone number or Internet or by attending the special meeting and voting in person. The powers of the proxy holders will be revoked with respect to your proxy if you attend the special meeting in person and so request; your attendance at the special meeting, however, will not, by itself, revoke your proxy. If you have instructed a broker or nominee to vote your common shares, you must follow the directions received from your broker or nominee to change those instructions. Also, if you elect to vote in person at the special meeting and your common shares are held in street name through a broker or nominee, you must bring to the special meeting a legal proxy from the broker or nominee authorizing you to vote your common shares. Q. What should I do if I receive more than one set of voting materials? A: You may receive more than one set of voting materials, including multiple copies of this proxy statement and multiple proxy cards or voting instruction cards. For example, if you hold our common shares in more than one brokerage account, you will receive a separate voting instruction card for each brokerage account in which you hold common shares. If you are a holder of record with common shares registered in more than one name, you will receive more than one proxy card. Please complete, sign, date and return each proxy card and voting instruction card that you receive. You may also follow the instructions on the proxy cards for telephonic or Internet proxy authorization for each proxy card that you receive. 13 Q. What will happen to my common shares after completion of the merger? A: Following the completion of the merger, your common shares will be cancelled and will represent only the right to receive your portion of the merger consideration. Trading in our common shares on the NYSE will cease. Price quotations for our common shares will no longer be available and we will cease filing periodic reports with the Securities and Exchange Commission (the SEC). Q. What will happen to the Series C Preferred shares after completion of the merger? A: Each of our Series C Preferred shares that is issued and outstanding immediately prior to the effective time of the merger will automatically be converted into a Series C Preferred share of the surviving entity, having preferences, rights, voting powers and restrictions identical to the Series C Preferred shares, following completion of the merger and the other transactions contemplated by the merger agreement. Prior to the effective time of the merger, the parties to the merger agreement are obligated to use their reasonable best efforts to cause our common and Series C Preferred shares to be delisted from the NYSE and deregistered under the Exchange Act following the completion of the merger and the other transactions contemplated by the merger agreement, so that they will no longer be publicly traded. As a result, we expect that we will cease to be subject to the reporting obligations under the Exchange Act. Q. Should I send my share certificates now? A: No. After the merger is completed, a paying agent will send you a letter of transmittal describing how you may exchange your share certificates for the merger consideration. At that time, you must send in your share certificates or execute an appropriate instrument of transfer of your common shares, as applicable, with your completed letter of transmittal to the paying agent to receive the merger consideration. If you do not hold physical certificates, your broker or nominee will surrender your shares following completion of the merger. Q. What do I need to do now? A: This proxy statement contains important information regarding the merger and the other transactions contemplated by the merger agreement, as well as information about us and the other parties to the merger agreement. It also contains important information about the factors our board of trustees considered in approving the merger. We urge to you read this proxy statement carefully, including the exhibits. You may also want to review the documents referenced in the section captioned Where You Can Find Additional Information on page []. Q. Where can I find more information about Innkeepers USA Trust? A: We file annual and periodic reports, proxy statements and other information with the SEC under the Exchange Act. You may read and copy this information at the SECs public reference facilities. You may call the SEC at 1-800-SEC-0330 for information about these facilities. This information is also available at the Internet site the SEC maintains at www.sec.gov, the offices of the NYSE and on our website at www.innkeepersusa.com.
